COMT OF CRIMINAL APPEALS OF TEXAS
P.O. BOX 12308,CAPITOL STATION
AUSTIN, TEXAS 78711


                                                December 5,2015

 IN RE: Joseph Bernard Cooper
           COA no. 09-14-00301-CR
           Tr.Ct. No. 23233
           PD-1217-15

* Requesting a copy of My original petition for discretionary review


Dear Clerk of the Appeals court Abel Acosta:
    I am writing you in regards to receiving a copy of the Petition for
Discretionary review that was filed 11/18/2015.
    1 would like to advise you that I previously requested this copy when
I filed this Petition in the cover letter to you. I as well informed you
that this was my only copy and that I was indigent and could/tflifford to copy
the petition additionally the prison unit doesn't have a free copy service
for pro se petitions. Currently for the durantion of my stay in the Texas
Department of Criminal Justice Institutional Division I have had no funds.
Furthermore, I was declared indigent by the court upon receiving a Appellate
Counsel.
    Mr. Acosta or assistant clerk would you please be so kind as to send
me the copy requested. I thank you so much for all your help and I look
forward to hearing from you at my address listed below.

                                                     erely,



             RECEIVED IN                           EPH BERNARD COOPER PRO SE
  COURT OF CRIMINAL APPEALS                     .JESTER III UNIT #1938617
                                                3 JESTER ROAD

            DEC 09 2015                         Richmond, Texas 77406




      Abel Acosta, Clerk